UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
CHUN LAN GUAN, QIHUAI LIU, ZIQIANG
LU, and HUIDE ZHOU, on behalf of themselves
and others similarly situated,
                                                                  NOT FOR PUBLICATION
                          Plaintiffs,                             MEMORANDUM & ORDER
        -against-                                                 15-CV-02215 (CBA) (VMS)

LONG ISLAND BUSINESS INSTUTE, INC.,
MONICA FOOTE, and WILLIAM DANTIVA,

                           Defendants.
----------------------------------------------------------x
 AMON, United States District Judge:

         Plaintiffs, represented by Troy Law, PLLC (“Troy Law”) brought discrimination and labor

law claims against defendants Long Island Business Institute, Inc. (“LIBI”); Monica Foote, the

president of LIBI; and William Dantiva, the maintenance supervisor of LIBI’s campus in Flushing,

Queens (collectively, “Defendants”). On January 6, 2020, counsel for the parties confirmed they

had reached a settlement in principle, (see ECF Docket Entry (“D.E.”) dated January 6, 2020), and

on March 5, 2020, Plaintiffs’ counsel filed the parties’ motion for settlement approval, (D.E. ##

266, 267 (“Mot. Settl.”)). For the reasons that follow, the parties’ motion for settlement approval

is granted.

                                               BACKGROUND

         Named plaintiffs Chun Lan Guan, Qihuai Liu, Ziqiang Lu, and Huide Zhou (“Named

Plaintiffs”); opt-in plaintiff Reify Gonzalez; and former opt-in plaintiff Huan Yu (collectively,

“Plaintiffs”) are former employees of Defendant LIBI. On April 18, 2015, Guan commenced the

above-referenced action against Defendants LIBI and Foote alleging, inter alia, a putative

collective action for unpaid overtime under the Fair Labor Standards Act (the “FLSA”) and claims

for unpaid overtime and records-related violations under the New York Labor Law (the “NYLL”).

                                                              1
(D.E. # 1.) On May 18, 2015, Liu, Lu, and Zhou consented to become plaintiffs. (D.E. ## 5, 6,

8.) On June 26, 2016, the Named Plaintiffs filed an amended complaint adding Dantiva as a

defendant and alleging claims under Title VII of the Civil Rights Act of 1964 (“Title VII”); the

Civil Rights Act of 1866 (“§ 1981”); New York State Human Rights Law (the “NYSHRL”); and

the New York City Human Rights Law (the “NYCHRL”) for damages arising from alleged

discrimination based on race and discriminatory terms and conditions of employment. (D.E. # 17.)

On November 7, 2015, Yu consented to become a plaintiff. (D.E. # 39.) On August 12, 2016, the

Court granted in part Plaintiffs’ Motion for Conditional Certification. (D.E. # 123). On September

27, 2017, Gonzalez filed a consent form to become an opt-in plaintiff. (D.E. # 181.)

        The parties engaged in extensive discovery, which included considerable document

discovery and twelve different depositions of parties and non-parties. On September 30, 2017, the

Court granted in part Defendants’ motion for summary judgment, dismissing all of the Named

Plaintiffs’ hostile work environment claims and limiting the scope of the Named Plaintiffs’

discrimination claims under Title VII, § 1981, the NYSHRL, and the NYCHRL. (D.E. # 182).

On August 13, 2019, the Court granted Defendants’ motion to decertify the FLSA collective action

as to Yu and dismissed her claims without prejudice. (D.E. # 249.)

        During the pendency of this action, the parties participated in several settlement

conferences with the Court. After litigating the case for several years, the parties reached a global

settlement resolving all claims, for which they now seek the Court’s approval. (Mot. Settl.)

                                          DISCUSSION

   I.      Standard for Approving FLSA Settlements

        “Rule 41(a)(1)(A)(ii) stipulated dismissals settling FLSA claims with prejudice require the

approval of the district court or the [Department of Labor] to take effect.” Cheeks v. Freeport



                                                     2
Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). It is generally the role of the district court

to evaluate the fairness of each individual settlement based on the circumstances of any given case.

See Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335–37 (S.D.N.Y.2012). The Second

Circuit has noted that the “FLSA’s primary remedial purpose” is “to prevent abuses by

unscrupulous employers, and remedy the disparate bargaining power between employers and

employees.” Cheeks, 796 F.3d at 207.

       “The ultimate question is whether the proposed settlement reflects a fair and ‘reasonable

compromise of disputed issues rather than a mere waiver of statutory rights brought about by an

employer’s overreaching.’” Wolinsky, 900 F. Supp. 2d at 335 (quoting Mosquera v. Masada Auto

Sales, Ltd., No. 09–cv–4925 (NGG), 2011 WL 282327, at *1 (E.D.N.Y. Jan. 25, 2011)); see also

Boucaud v. City of New York, No. 07–cv–11098 (RJS), 2010 WL 4813784, at *1 (S.D.N.Y. Nov.

16, 2010) (“In deciding whether to approve a stipulated settlement, the Court must scrutinize the

settlement for fairness.” (internal quotation marks omitted)).       “Generally, there is a strong

presumption in favor of finding a settlement fair, as the Court is generally not in as good a position

as the parties to determine the reasonableness of an FLSA settlement.” Lliguichuzhca v. Cinema

60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013) (internal quotation marks omitted).

       “In determining whether [a] proposed [FLSA] settlement is fair and reasonable, a court

should consider the totality of circumstances, including but not limited to the following factors:

(1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement will enable the

parties to avoid anticipated burdens and expenses in establishing their claims and defenses; (3) the

seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud

or collusion.” Wolinsky, 900 F. Supp. 2d at 335 (internal quotation marks omitted); see also



                                                      3
Cohetero v. Stone & Tile, Inc., 16-cv-4420, 2018 WL 565717, at *2–3 (E.D.N.Y. Jan. 25, 2018)

(employing the factors discussed in Wolinsky).

   II.      Proposed Settlement Agreement

         The instant motion for settlement approval attaches the parties’ proposed settlement

agreement between the Named Plaintiffs, Gonzalez, and Defendants, (D.E. # 266-1), and the

proposed settlement agreement between Yu and Defendants, (D.E. # 266-2) (collectively, the

“Settlement Agreements”).       The former agreement provides that the Named Plaintiffs and

Gonzalez will receive $309,500.00 total from Defendants, of which $99,500.00—i.e., 34.1468%—

will be allocated to Troy Law as attorneys’ fees. The latter agreement provides that Yu will receive

$60,500 from Defendants, of which $20,664.68—i.e., 35%—will be allocated to Troy Law as

attorneys’ fees. In total, Troy Law will receive $120,164.68 in attorneys’ fees. Both agreements

contain a mutual general release and covenant not to sue. (Settlement Agreements ¶¶ 4–5.) They

also contain a non-disparagement clause, a provision limiting the parties’ communications with

the media, and a provision restricting the disclosure of certain discovery the parties exchanged

pursuant to a confidentiality stipulation. (Id. ¶¶ 7–9.)

         A. Reasonableness

         Plaintiffs’ counsel states that if the Named Plaintiffs and Gonzalez fully recovered on their

claims, they would be entitled to approximately $110,755.75. (D.E. # 266-3.) As Defendants’

counsel points out, Plaintiffs stand to recover via the proposed Settlement Agreements over 100%

of what they calculate as the damages they could recover at trial. (Mot. Settl. at 4.) Such a recovery

is fair and does not run afoul of the FLSA’s remedial purposes. See Chowdhury v. Brioni Am.,

Inc., 16-cv-344, 2017 WL 5953171 at *2 (S.D.N.Y. Nov. 29, 2017) (net settlement of 40% of

FLSA plaintiffs’ maximum recovery is reasonable); Redwood v. Cassway Contracting Corp., No.



                                                      4
16-cv-3502, 2017 WL 4764486 at *2 (S.D.N.Y. Oct. 18, 2017) (net settlement of 29.1% of FLSA

plaintiffs’ maximum recovery is reasonable). The agreements also provide Plaintiffs with certainty

about what they will recover from Defendants and avoid the risk, time, and expense of litigation.

See Reyes v. Buddha-Bar NYC, 08-cv-2494, 2009 WL 5841177, at *3 (S.D.N.Y. May 28, 2009)

(approving FLSA settlement and discussing how “the value of an immediate recovery outweighs

the mere possibility of further relief after protracted and expensive litigation”).

       As for the last two Wolinsky factors, the parties represent that the proposed settlements are

the product of arm’s-length negotiations between experienced counsel and that they were not

reached by fraud or collusion. (Mot. Settl. at 3.) Further, the settlement was reached after years

of vigorous litigation and successful attempts by Plaintiffs’ counsel to increase the settlement

recovery for their clients, thereby reducing the risk of collusion between the parties. Finally, the

settlement was facilitated by this Court, thereby putting the Court in a superior position to assess

its fairness. In light of the above, the Court finds that Plaintiffs’ recovery is fair and reasonable.

       B. Waiver and Release of Claims Provisions

       Although some courts scrutinizing FLSA settlements have refused to approve settlements

with broad releases of claims, concluding that they conflict with the FLSA’s remedial purposes,

others have found that “there is nothing inherently unfair about a release of claims in an FLSA

settlement.” See, e.g., Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, No. 13-CV-5008

(RJS), 2016 WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016). Applying the Wolinsky factors to this

case, the Court concludes that the mutual releases of claims in the Settlement Agreements are fair

and reasonable, and do not run afoul of the FLSA’s purpose of preventing abuse by employers.

Specifically, Plaintiffs could reasonably conclude that the provisions releasing claims were a

satisfactory compromise in this case.        This is particularly true given that the Settlement



                                                       5
Agreements provide in excess of 100% compensation for the several non-FLSA claims brought

by Plaintiffs. (See D.E. # 266-3.) Moreover, the releases of claims in the Settlement Agreements

are mutual, binding both Plaintiffs and Defendants and thereby “assuaging concerns that the

waiver unfairly benefits only Defendants.” Lola, 2016 WL 922223, at *2. Accordingly, the Court

finds that, under the circumstances of this case, the release provisions in the Settlement

Agreements do not conflict with the FLSA’s remedial purposes or otherwise prevent the Court

from finding that the Settlement Agreements are fair and reasonable.

       C. Non-Disclosure Provisions

       The Settlement Agreements also contain limited confidentiality provisions. (Settlement

Agreements ¶¶ 7–9.) Although “in certain cases, confidentiality provisions may excessively

restrict plaintiffs’ ability to discuss settlements and thus run afoul of the purposes of the FLSA and

the public’s independent interest in assuring that employees’ wages are fair,” Lola, 2016 WL

922223, at *2 (internal quotation marks and alteration omitted), the Court finds that this concern

is not present here. Specifically, the Settlement Agreements’ “Publicity and Announcements,”

“No Disparagement,” and “Confidentiality Obligations” provisions do not unduly restrict

Plaintiffs’ ability to discuss the settlement, which has been publicly docketed. These provisions

merely prevent the parties from disparaging one another and related parties, issuing press releases

or communicating with the media about the agreements, and disclosing certain discovery that the

parties had agreed to keep confidential during the course of the litigation. Although these

provisions do place some limits on Plaintiffs’ ability to discuss the settlements, the limits are not

absolute and do not restrict Plaintiffs’ general ability to discuss the settlements. Considering the

totality of the circumstances, the Court concludes that these provisions are “the result of fair

bargaining between well-represented parties and embod[y] a reasonable compromise that does not



                                                      6
conflict with the FLSA’s purpose of protecting against employer abuses.” Id. (approving FLSA

settlement that included confidentiality provisions preventing Plaintiffs from “contact[ing] the

media or utiliz[ing] any social media regarding th[e] Settlement or its terms” and requiring

Plaintiffs and their counsel, if contacted about the settlement, to respond “‘no comment’ or be

limited solely to words to the following effect: ‘The matter has been resolved.’”).

       D. Attorneys’ Fees

       The Court evaluates the reasonableness of the attorneys’ fees under 29 U.S.C. § 216(b) and

NYLL § 663(1) to ensure that the simultaneous negotiation of fees and the settlement amount does

not create a conflict between counsel’s interest in fees and plaintiffs’ interest in obtaining the best

possible recovery. See Wolinsky, 900 F. Supp. 2d at 336. To assess the reasonableness of the

proposed attorneys’ fees, a court will review contemporaneous billing records documenting, for

each attorney, the date, the hours expended, and the nature of the work done to calculate the

lodestar amount. Id. (citing N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136,

1148 (2d Cir. 1983)); see also Run Guo Zhang v. Lin Kumo Japanese Rest., Inc., 13-cv-6667, 2015

WL 5122530, *2 (S.D.N.Y. Aug. 31, 2015) (same). Although courts in this Circuit had routinely

imposed a proportionality limit on attorneys’ fees in FLSA actions—specifically, limiting

attorneys’ fees to 33% or less of the net settlement amount—the Second Circuit recently rejected

this approach, reasoning that “[n]either the text nor the purpose of the FLSA . . . supports imposing

a proportionality limit on recoverable attorneys’ fees,” and that such a rule would be “inconsistent

with the remedial goals of the FLSA.” Fisher v. SD Prot. Inc., 948 F.3d 593, 603 (2d Cir. 2020).

The Fisher court held that “district courts should not, in effect and practice, implement such a

limit,” and that, in most FLSA cases, which involve low-wage workers and modest damages

amounts, “it does not make sense to limit fees to 33% of the total settlement.” Id. at 603.



                                                      7
       Here, Troy Law submitted a 25-page invoice documenting the dates, hours expended, and

nature of the work done by each attorney, as well as itemized expenses. (D.E. # 266-4.) The

invoice shows that total billables amount to $326,865.00, and total expenses amount to $8,916.99.

The billables include the work of multiple professionals, with hourly rates ranging from $150 to

$550 for an experienced attorney. Plaintiffs’ counsel is receiving less in attorneys’ fees than they

have billed on this matter, and their fees are consistent with the terms of Plaintiffs’ retainer

agreements. The Court finds this to be a fair and reasonable attorneys’ fee in this action.

                                         CONCLUSION

       For the foregoing reasons, the Court approves the parties’ motion for settlement approval.

The Clerk of Court is respectfully directed to close this case.

       SO ORDERED.

       Dated: March 18, 2020
              Brooklyn, New York                               /s/ Carol Bagley Amon
                                                              Carol Bagley Amon
                                                              United States District Judge




                                                     8
